Citation Nr: 0506424	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had Navy active service from June 1963 to May 
1974.  Additionally, she was in the Navy Reserve from 
September 1974 to August 1999, including a period of inactive 
duty training (INACDUTRA) during December 14-15, 1996.  The 
only pertinent contention is that she sustained a left knee 
injury during December 15, 1996 INACDUTRA.

Historically, a January 2000 rating decision, in part, denied 
service connection for residuals of a left knee injury, 
claimed as a meniscal tear, as a not well-grounded claim.  
After receiving timely notice of that rating decision, 
appellant did not file a timely Notice of Disagreement 
therewith.  Said January 2000 rating decision represents the 
last final decision with regards to the left knee service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Roanoke, Virginia, Regional Office (RO), which, in part, 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for left 
knee disability.  After appellant requested a Board hearing 
to be held in Washington, D.C. and such hearing was scheduled 
for October 2003, she failed to report for it.  In January 
2004, the Board remanded the case to the RO for additional 
evidentiary development.

The Board in the decision herein has determined that new and 
material evidence has been received to reopen the left knee 
service connection claim.  Consequently, the issue is 
reframed as entitlement to service connection for a left knee 
disability and will be dealt with on a de novo basis in the 
REMAND portion of the decision below.  Said appellate issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  A January 2000 rating decision denied service connection 
for residuals of a left knee injury, on the grounds that 
although appellant sustained a left knee injury during 
December 15, 1996 INACDUTRA, no residual left knee disability 
was clinically shown.  After receiving timely notice of that 
rating decision, appellant did not file a timely Notice of 
Disagreement therewith.  

2.  Additional evidence submitted subsequent to that January 
2000 rating decision, from the February 2001 application to 
reopen, (with the credibility of that evidence presumed only 
insofar as determining reopening of the claim), when viewed 
in the context of all the evidence, was not previously on 
file, is not cumulative or redundant, and is so significant 
that it must be considered with all the evidence for fairly 
decide the merits (that appellant may currently have a left 
knee disability manifested).  


CONCLUSION OF LAW

Evidence received subsequent to the January 2000 rating 
decision, which denied service connection for residuals of a 
left knee injury, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2001-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee disability, 
VA amended 38 C.F.R. § 3.156(a), effective August 29, 2001, 
which includes a restated definition of "new and material 
evidence."  The regulation was not intended to bestow any 
new rights.  See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Since 
appellant's current appeal stems from a claim filed prior to 
August 29, 2001, the old law applies.  See, 38 C.F.R. 
§ 3.156(a) (2001).  That regulations provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisions makers which bears directly and 
substantially upon the specified matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim. 

The January 2000 rating decision, which denied service 
connection for a left knee disability, is final, since 
appellant was notified and did not perfect an appeal as to 
this issue.  Thus, said final January 2000 rating decision 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Parenthetically, appellant has not argued any other 
legal basis for attacking that final rating decision.

The evidence previously considered in the aforecited January 
2000 rating decision, which denied service connection for a 
left knee disability, included the service medical records 
and May 1974 service discharge examination report, which did 
not include complaints, findings, or diagnoses pertaining to 
a left knee disability.  However, Naval Reserve clinical 
records reveal that she sustained a left knee injury on 
December 15, 1996 during INACDUTRA.  Parenthetically, service 
connection may be granted for disability resulting from 
injury incurred in or aggravated while performing inactive 
duty training.  See 38 U.S.C.A. § 101(24) (West 2002) and 38 
C.F.R. § 3.6(a)-(d) (2004).  No history of a previous left 
knee disability was noted in the Naval Reserve clinical 
records dated prior to December 15, 1996.  

Private clinical records dated a few days later reported that 
according to appellant, while bending to pick up an object, 
her left knee twisted, and she experienced sudden pain in the 
knee which swelled; that x-rays revealed no fracture; that a 
clear, yellow fluid was aspirated from the knee by her family 
physician; that she continued to complain of pain and 
difficulty bearing weight; and it was noted that she had had 
no previous injury to that knee.  Clinically, there was a 
large amount of left knee effusion and marked pain.  Marked 
medial joint line tenderness and a positive McMurray's test 
were noted, and a bucket handle meniscal tear was suspected.  
A clear, yellow fluid was aspirated from the knee.  Left knee 
effusion was assessed.  Private clinical records dated later 
that month revealed that a straw-colored fluid was aspirated 
from that knee and the impression was probable internal 
derangement with medial meniscal flap tear.  

Private clinical records reveal that in January 1997, 
appellant reported having had four knee aspirations.  
Clinically, the left knee had effusion, medial joint line 
tenderness, and pain and tenderness on pushing the patella 
laterally.  There was 5 mm. laxity on varus stress, 
bilaterally.  X-rays were interpreted as showing evidence of 
possible osteochondral fragments in the joint space.  Left 
knee medial meniscal tear was assessed.  In January 1997, x-
rays of the left knee were unremarkable.  However, an MRI 
scan was interpreted as showing a Grade II signal within the 
posterior horn and body of the medial meniscus, without 
evidence of a meniscal tear; mild-moderate joint effusion; 
and patella alta with a high-riding patella not well seated 
in the femoral notch, which was noted as possibly the 
etiology of appellant's sensation of subluxation.  

Naval Reserve clinical records dated in February 1997 
indicated that appellant reported improvement in left knee 
functioning and decreased pain and swelling.  Clinically, 
there was left knee swelling with slight gait impairment.  
Left medial meniscal contusion was assessed.  She was placed 
on a temporary limited duty profile.  However, subsequently-
dated Naval Reserve clinical records did not include any 
findings or diagnoses pertaining to residuals of a left knee 
injury or other left knee disability.  

Based on this evidentiary record, the January 2000 rating 
decision denied service connection for a left disability, on 
the grounds that "no permanent residual or chronic 
disability...is shown by the service medical records or 
demonstrated by evidence following service."  

The evidence received subsequent to said January 2000 rating 
decision includes private clinical records, which reveal that 
in March 2001, internal derangement of the knees was listed 
in a private medical bill as the diagnosed condition for 
which treatment was rendered.  In December 2001, appellant 
was treated for left knee swelling and crepitus, for which 
medication was prescribed.  Left knee pain was assessed.  

The issue now for resolution is whether the evidence received 
subsequent to said January 2000 rating decision is 
cumulative, or new and material, evidence.  In Pond v. West, 
12 Vet. App. 341, 346 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that "[g]enerally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  It is 
reiterated that prior to said January 2000 adverse final 
rating decision in question, "medical evidence of a current 
disability" had not been submitted and the post-left knee 
injury Naval Reserve clinical records dated subsequent to 
February 1997 had not shown any residual left knee 
disability.  It is the Board's opinion that the subsequently-
received evidence constitutes new and material evidence, 
since it indicates that appellant may now have a left knee 
disability, diagnosed as internal derangement, and manifested 
by objective, not subjective, findings of crepitus and 
swelling, which were not clinically shown at the time of said 
January 2000 adverse rating decision in question.  

Thus, with the credibility of that evidence presumed only 
insofar as determining reopening of said claim for service 
connection for a left knee disability (See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992)), such evidence, 
when considered with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim, 
namely "medical evidence of a current disability."  
Therefore, the Board concludes that said recent evidence 
constitutes "new and material" evidence.  Accordingly, 
since evidence received subsequent to the January 2000 rating 
decision, which denied the left knee disability service 
connection claim, is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disability, that claim is reopened, and the appeal is 
allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability, that issue is now reframed as entitlement to 
service connection for a left knee disability, and will be 
dealt with on a de novo basis.  With respect to this now 
reframed issue, initial review of the evidentiary record 
indicates that additional evidentiary development should be 
accomplished prior to final appellate determination.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Adequate medical opinion regarding 
the etiology of appellant's current left knee disability, if 
any, is deemed warranted for the Board to equitably decide 
this appellate issue, and should therefore be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that she may have in her possession 
pertaining to any relevant treatment 
for the claimed left knee 
disability, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which provided such treatment.  All 
available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
left knee treatment should be 
obtained from the specified health 
care providers and associated with 
the claims folder.  To the extent 
the appellant's assistance is needed 
in determining any details for an 
informed request, her assistance 
should be requested as indicated.  
The appellant should be provided 
release forms and requested to sign 
and return them for each non-VA 
health care provider identified.  

2.  The RO should arrange 
appropriate VA examination to 
determine the etiology of the 
claimed left knee disability.  The 
examiner should review the entire 
claims folder, examine appellant, 
and express opinion, including 
degree of probability in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability) as to the following: 

Is any left knee disability 
currently manifested, and if so is 
it causally or etiologically related 
to military service/INACDUTRA?  

The examiner should comment on the 
clinical significance, if any, of 
the December 15, 1996 left knee 
injury sustained during INACDUTRA 
and the January 1997 MRI findings of 
a Grade II signal within the 
posterior horn and body of the 
medial meniscus, without evidence of 
a meniscal tear; mild-moderate joint 
effusion; and patella alta with a 
high-riding patella, i.e., is any 
currently manifested left knee 
disability related to that INACDUTRA 
left knee injury?  

3.  The RO should consider any 
additional evidence and readjudicate 
the left knee disability service 
connection issue on the merits, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions, under all 
appropriate legal theories.

When this development has been completed, if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  The supplemental 
statement of the case should additionally include 
consideration and a discussion of 38 C.F.R. § 3.655 (2004) if 
appellant fails to appear for a scheduled examination.  In 
such case, the RO should include a copy of the notification 
letter in the claims file as to the date the examination was 
scheduled and the address to which notification was sent.  No 
action by the appellant is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


